DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 2A, 2B, 2C, 3A, 3B, 3C, 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 201, 202, 301, 351, CP and θ.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 320, 352, 1030, 1031, alpha (α), 610, 720, 612, 614, 616, 630, 620, 622, 624 and 626.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "720" and "620" have both been used to designate a second set of blades in ¶47 of the US publication.  Also reference characters “1030” and “1031” have both been used to designate the material in ¶¶43 and 44 respectively.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “212” has been used to designate both cutting tooth (¶36) and a line (¶37).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism for moving the cutting tool” in claim 1.
However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation of “a mechanism for moving the cutting tool” fails to comply with the written description requirement as the disclosure is completely silent with regards to what is moving the cutting tool.  The disclosure only mentions that the jump coping tool (i.e. the cutting tool) is moved, nothing is provided for what is moving the tool.  Further the disclosure does mention moving the tool at an angle but nothing is disclosed as to how it is moved at an angle or even if the tool is moved at an angle as opposed to the tool itself being angled and then moved horizontally.  The specification only talks about the angles seen in figures 10A-10C where the cutting tool can be moved any number of ways to achieve these angles.  As such, the disclosure does not convey to a person of ordinary skill in the art that applicant had possession of the claimed invention, specifically moving the cutting tool at an angle as they would be unable to discern in what manner applicant is achieving their inventive feature. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, as discussed above, the claim limitation of “a mechanism for moving the cutting tool” is a 112(f) invocation but there is no structure in the disclosure for such an invocation.  Accordingly, it is unclear what structure applicant intended to invoke.
For claim 2, there is no antecedent basis for “the molding cut”.
For claims 7-8, there is no antecedent basis for “the lineal cut”.
For claim 10, there is no antecedent basis for “the molding cut”.
For claim 11, there is no antecedent basis for “the lineal cut”.
For claim 12, there is no antecedent basis for “the second cutting tool”.
For claims 17 and 18, these claims are directed to the “method of forming a workpiece” but are dependent on claim 11 which is directed to “the jump cutting tool”.  Accordingly, it is unclear what applicant is attempting to claim.  As such, there is no antecedent basis for “the first cutting tool” in both claims and “the second cutting tool” in claim 18.  For the purpose of examination, it is being assumed applicant actually intended for these claims to depend on claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-12 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “2.4 Minute Door Cope or Miter with Raised Panels to Unique Door Machines (Unique).
Concerning claim 1, Unique discloses a jump cutting device for use in forming a workpiece comprising:
a cutting tool (cutting at 17:14); and 
a mechanism for moving the cutting tool at an angle between the direction of a crosscut and a direction perpendicular to the cross cut direction (seen at 17:17-17:21).
Concerning claim 2, Unique discloses the cutting tool is capable of cutting a corner between the molding cut and the cross cut on a workpiece.
Concerning claim 7, Unique discloses the cuts made by the jump cutting device substantially match the lineal cut.
Concerning claim 8, Unique discloses the cuts made by the jump cutting device substantially match the lineal cut and the cross grain cut.
Concerning claim 9, Unique discloses the jump cutting device is a single cutting tool.
Concerning claim 10, Unique discloses the jump cutting device forms a corner between the cross cut and the molding cut of a wooden workpiece.
Concerning claim 11, Unique discloses having a profile that cuts portions of the lineal cut and the cross cut of a wooden workpiece.
Concerning claim 12, Unique discloses a method of forming a wooden workpiece comprising:
cross cutting a wooden workpiece in a first direction with a first cutting tool that can cut a portion of the cross grain cut before the first cutting tool exits the workpiece (17:18); and 
removing the first cutting tool before the workpiece gets to the second cutting tool, the first cutting tool moved from an engaged position with the workpiece to a non interfering position before engaging the wooden workpiece at and near an exit end of a crosscut with a second cutting tool (17:18-17:30).
Concerning claim 17, Unique discloses the first cutting tool is removed along a tangential line to a circle formed from a radius of curvature at the point of exit from the workpiece (17:18-17:19).
Concerning claim 18, Unique discloses the first cutting tool is at a level to match the second cutting tool.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unique in view of U.S. Patent No. 7,131,473 to Brewer (Brewer).
Concerning claims 3-6, Unique does not disclose the exact angle between the direction of a crosscut and a direction perpendicular to the cross cut direction.
Brewer discloses a coping bit (10, 110) where when the bit is used for the jump cutting tool and moved in the direction discloses by Unique during it’s movement it would at angles with respect to the workpiece.  Depending on how far the cutting tool is moved, the angle can range from 20-65 degrees, 35-55 degrees, 40-50 degrees or 45 degrees.  As such, adjustability, where needed, is not a patentable advance (in this case how far away the cutting tool is moved with respect to the workpiece).
Because both these references are concerned with a similar problem, coping a workpiece, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the cutting bits of Unique with that of Brewer as it is simply a combination of familiar elements according to known methods (as both references are used for the same purpose) and yields predictable results and is therefore obvious and proper combination of the references is made.  
Concerning claims 13-16, Unique does not disclose the exact angle of the maximum depth of cut with respect to a line parallel to the direction of the cross grain cut.
Brewer discloses a coping bit (10, 110) where when the bit is used for the jump cutting tool and moved in the direction discloses by Unique during it’s movement it would at angles with respect to the workpiece.  Depending on how far the cutting tool is moved, the angle can range from 20-65 degrees, 35-55 degrees, 40-50 degrees or 45 degrees.  As such, adjustability, where needed, is not a patentable advance (in this case how far away the cutting tool is moved with respect to the workpiece).
Because both these references are concerned with a similar problem, coping a workpiece, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the cutting bits of Unique with that of Brewer as it is simply a combination of familiar elements according to known methods (as both references are used for the same purpose) and yields predictable results and is therefore obvious and proper combination of the references is made.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2019/0184513 discloses a cutting machine in figure 2 with cutting tools on both sides of the workpiece which are provided for cutting on both sides (¶46).  U.S. Patent No. 8,161,701 also discloses a cutting machine with multiple cutters (6) on both sides of the workpieces in order to cut joints into said workpieces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
07/28/2022